NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

                ERICA LYNN GONANI, Petitioner/Appellee,

                                        v.

          FRANK KONDWANI GONANI, Respondent/Appellant.

                           No. 1 CA-CV 22-0187 FC
                               FILED 12-8-2022


           Appeal from the Superior Court in Maricopa County
                           No. FC2015-070314
                 The Honorable Stasy D. Avelar, Judge

               VACATED IN PART; AFFIRMED IN PART


                               APPEARANCES

Erica Lynn Gonani, El Mirage
Petitioner/Appellee

Frank Kondwani Gonani, Surprise
Respondent/Appellant
                           GONANI v. GONANI
                           Decision of the Court



                      MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the court, in which
Presiding Judge David D. Weinzweig and Judge Randall M. Howe joined.


W I L L I A M S, Judge:

¶1           Frank Gonani (“Father”) appeals the superior court’s order
enforcing spousal maintenance, as well as modifying parenting time and
child support. For the following reasons, we vacate in part and affirm in
part.

               FACTUAL AND PROCEDURAL HISTORY

¶2           Erica Gonani (“Mother”) and Father have two minor children.
In 2015, Mother petitioned the superior court for a divorce. As part of its
temporary orders, the court awarded Mother “a short term award of
spousal maintenance.” When the parties divorced in 2016, Mother
withdrew her request for spousal maintenance and no additional award
was given. The court awarded Mother and Father equal parenting time and
ordered Father to pay Mother monthly child support.

¶3           In 2021, Mother petitioned the superior court to 1) enforce its
temporary spousal maintenance award and 2) modify parenting time and
child support. Mother also requested an order that Father “refrain from . . .
name calling.”

¶4            At the beginning of trial, Father asked the court for a
continuance because Mother had not provided him with various
documents. The court determined the documents were “not relevant” to the
trial and denied Father’s motion to continue.

¶5             After trial, the court reduced Father’s parenting time to three
days each week during the school year (Thursday evening through Sunday
evening) and equal time during the summers (alternating weeks with
Mother). The court increased Father’s child support obligation to account
for Father’s reduction in parenting time and ordered Father to “pay no less
than $500 per month” for spousal maintenance arrears. As for Father’s
“name calling,” the court ordered Father to use a third-party business “for
all communication with Mother [to] address his inappropriate
communication styles.” The court further directed both parties to “be


                                      2
                            GONANI v. GONANI
                            Decision of the Court

respectful in their tone” and refrain from use of any “profanities or
expletives,” including “substitutes” for the same.

¶6           Within days, Father petitioned the court to modify its orders.
The court refused. Father then moved for a new trial and for a change of
judge. Again, the court refused. This appeal followed. We have jurisdiction
under Article 6, Section 9, of the Arizona Constitution and A.R.S.
§§ 12-120.21(A)(1), -2101(A)(1).

                                DISCUSSION

I.     Spousal Maintenance

¶7             We review spousal maintenance awards for an abuse of
discretion. Leathers v. Leathers, 216 Ariz. 374, 376, ¶ 9 (App. 2007). Whether
a temporary spousal maintenance award is enforceable after a final divorce
decree is entered, however, is a question of law we review de novo. See Alley
v. Stevens, 209 Ariz. 426, 428, ¶ 6 (App. 2004).

¶8               Father contends the superior court erred in enforcing a
temporary spousal maintenance award. We agree. Under Arizona Rule of
Family Law Procedure 47(j)(1)1, temporary orders “are enforceable as final
orders but terminate and are unenforceable . . . following entry of a final
decree, judgment, or order, unless that final decree, judgment, or order
provides otherwise.” Arizona Revised Statute § 25-316(D)(4)2 similarly
provides that “[a] temporary order . . . [t]erminates when the final decree is
entered . . . .”

¶9              In 2015, the court ordered Father to pay Mother $500 monthly
in spousal maintenance for eight months. The order was a temporary order.
Father never paid Mother the monthly award (or at least failed to pay the
bulk of it). In 2016, the court issued its final divorce decree. In it, the court
stated that “Mother has withdrawn her request for spousal maintenance,”
and did not award either party spousal maintenance. The court did not
otherwise address the temporary award. Had the court intended the
temporary award to become a final award, it could have stated so in the



1We cite the current version of the Rule. The Rule in effect at the time of the
2016 divorce decree, however, was identical.

2  We cite the current version of the statute. The prior version,
§ 25-313(F)(4)(2016), contained the same language applicable here.


                                       3
                            GONANI v. GONANI
                            Decision of the Court

decree. But it did not. The temporary order, therefore, became
“unenforceable.” Ariz. R. Fam. Law. P. 47(j)(1).

¶10           Because the decree did not address the temporary award, and
Mother did not appeal from or otherwise seek relief from the final decree,
the superior court abused its discretion by enforcing Father’s spousal
maintenance arrears (including interest). See Valencia v. Valencia,
1 CA-CV 19-0224, 2020 WL 1522820, at *2, ¶ 11 (Ariz. App. Mar. 31, 2020)
(mem. decision); see also Moncur v. Moncur, 1 CA–CV 14–0320, 2015 WL
1395296, at *2, ¶10 (Ariz. App. Mar. 24, 2015) (mem. decision). We vacate
the court’s award.

II.    Evidentiary Rulings, Parenting Time, and Child Support

¶11          Father also argues the superior court erred by refusing to
admit into evidence documents he wanted to offer after trial and by
believing Mother’s testimony at trial. He further contends the court erred
in modifying his parenting time (including ordering the parties to
communicate with each other through a third-party business) and child
support obligation (including modifying the years he can claim either child
for tax purposes).

¶12           We review evidentiary rulings for an abuse of discretion,
Davis v. Davis, 246 Ariz. 63, 65, ¶ 6 (App. 2018), deferring to the trial court’s
determination of witness credibility and the weight to give conflicting
evidence, Gutierrez v. Gutierrez, 193 Ariz. 343, 347, ¶13 (App. 1998). We
similarly review parenting time and child support orders for an abuse of
discretion. See Owen v. Blackhawk, 206 Ariz. 418, 420, ¶ 7 (App. 2003).

¶13            Father’s opening brief does not appropriately cite to the
record, nor does he provide sufficient legal authority to support his
arguments. ARCAP 13(a)(7)(A); In re Aubuchon, 233 Ariz. 62, 64–65, ¶ 6
(2013) (holding that arguments on appeal not supported by adequate
explanation, citations to the record, or legal authority are waived). Father’s
brief routinely invites this court to “listen to the recording” but provides
little more direction where in the record he’d like this court to look. ARCAP
13(a)(7)(A) (requiring arguments on appeal to contain “supporting reasons
for each contention, and with . . . appropriate references to the portions of the
record on which appellant relies”). (Emphasis added).

¶14          Further, Father has provided no transcript of the trial. See
ARCAP 11(c)(1)(B) (when an Appellant “contend[s] on appeal that a
judgment, finding or conclusion, is unsupported by the evidence or is
contrary to the evidence, the appellant must include in the record


                                       4
                           GONANI v. GONANI
                           Decision of the Court

transcripts of all proceedings containing evidence relevant to that
judgment, finding or conclusion”); see also Blair v. Burgener, 226 Ariz. 213,
217, ¶ 9 (App. 2010) (noting that an appellant bears the burden of ensuring
that the record on appeal contains all transcripts necessary). In the absence
of a transcript, this court presumes the missing record supports the superior
court’s ruling. Kohler v. Kohler, 211 Ariz. 106, 108, ¶ 8 n.1 (App. 2005).

III.   Attorney’s Fees on Appeal

¶15          Father requests his attorney’s fees and costs on appeal.
However, self-represented litigants cannot recover attorney’s fees in
Arizona. Munger Chadwick, P.L.C. v. Farwest Dev. & Constr. of the Sw., LLC,
235 Ariz. 125, 126-27, ¶ 5 (App. 2014). Each party is responsible for their
own costs on appeal.

                               CONCLUSION

¶16            We vacate the superior court’s enforcement of its temporary
spousal maintenance award (including interest) but affirm the remainder
of the court’s order.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5